Citation Nr: 0105166	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-09 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his sister (custodian), and T.P.







ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
October 1952.  

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
schizophrenia.  

The veteran and his sister provided oral testimony before a 
Hearing Officer at the RO in January 1994, a transcript of 
which has been associated with the claims file.

In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions. 

In May 1999, August and September 2000 the RO affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
schizophrenia when it issued an unappealed rating decision in 
April 1991.  

2.  The evidence submitted since the April 1991 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final April 1991 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for schizophrenia is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 U.S.C.A. §§ 
3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the April 1991 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a schizophrenia 
disorder is reported in pertinent part below.

Service medical records show no documentation of complaints 
or a diagnosis of a psychiatric disorder.

In August 1953 a VA examination was conducted.  The 
psychiatric evaluation was normal. 

In February 1969 the veteran was admitted to the Los Angeles 
County Hospital.  It was noted that he was brought in by the 
police for a petition of mental illness.  The diagnosis was 
schizophrenic reaction, chronic undifferentiated.  He was 
transferred to a VA facility.  

The veteran was treated for psychiatric symptomatology at the 
Camarillo State Hospital in October 1976.  

Associated with the claims file are treatment records from 
the Foothill Health and Rehabilitation Center dated from May 
1982 to February 1984, which show that the veteran resided at 
the facility and received treatment for chronic 
schizophrenia.  

A VA outpatient treatment record dated in March 1988 shows 
that the veteran was seen with complaints of hearing voices.  
No diagnosis was provided.  

In August 1989 and September 1990 the veteran was admitted to 
a VA hospital for treatment of schizophrenia.  

The evidence associated with the claims file subsequent to 
the April 1991 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
schizophrenia is reported in pertinent part below.

A VA hospitalization report dated in February 1969 shows that 
the veteran was diagnosed with schizophrenic reaction, 
chronic paranoid type.  


The Board notes that the veteran made a claim for benefits 
from the Social Security Administration (SSA) in August 1970.  
In a report of disability interview, SSA Form 401 dated in 
August 1970, mental illness was noted to have begun in 1967.  

Medical records dated in October 1971 from the State of 
California, Department of Mental Hygiene show the veteran was 
treated for schizophrenia, paranoid type.  

Medical records dated from May to October 1982 from the 
Foothill Health and Rehabilitation Center show the veteran 
received treatment for his schizophrenia.  A report of 
continuing disability interview SSA Form 454-F3 dated in 
August 1982 refers to the foregoing treatment.  

Medical records dated from May to September 1986 from the 
Metropolitan State Hospital show the veteran was admitted on 
several occasions for psychiatric care.  

A VA hospitalization report dated in September 1991 shows the 
veteran was treated for and diagnosed with chronic 
schizophrenia, disorganized, subtype.  

A VA hospitalization report dated in October 1992 shows 
treatment for schizophrenia, disorganized type.  

A VA outpatient treatment record dated in October 1992 shows 
that the veteran was seen and pertinently diagnosed with 
chronic schizophrenia.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in January 1994.  He testified that prior 
to entering the military he had not been diagnosed with a 
psychiatric disability.  He also testified that the police 
took him to a VA mental facility because he was in a church 
reading the Bible.  

His sister testified that following discharge from service, 
he received treatment for tuberculosis.  She testified that 
he received psychiatric treatment in the early 1950's.  She 
further testified that during the late 50s he was treated in 
State Hospitals for his mental disorder, and thereafter 
primarily at VA facilities.  

Associated with the claims file are VA outpatient treatment 
records dated in June 1994 showing a diagnosis of 
schizophrenia.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).





In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475. § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).


Analysis

The veteran seeks to reopen his claim of service connection 
for schizophrenia, which the RO finally denied in April 1991.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

As was stated above, the RO declined to reopen the claim of 
entitlement to service connection for schizophrenia in April 
1991, and this decision was not appealed and became final.  
Therefore, the Board shall considered whether new and 
material evidence has been submitted since the April 1991 
rating determination.

The evidence at the time of the RO's April 1991 decision 
showed the veteran's schizophrenia was not present in service 
or during the one year post service presumptive period. 

The evidence added to the record since the April 1991 
decision includes VA outpatient treatment records, VA 
hospitalization reports, private medical records, and a 
transcript of hearing testimony. 




The testimony provided by the veteran and his sister that his 
psychiatric disability began within the initial post service 
year is merely a restatement of evidence already considered 
by the RO when it issued its April 1991 decision, and hence 
does not constitute either new or material evidence.  

Moreover, the veteran and his sister are not deemed competent 
to provide a medical diagnosis or etiology therefor.  The 
Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492.494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The VA treatment records, reports of VA hospitalization, and 
private medical records constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially on whether the veteran's schizophrenia was 
present during active service or within the initial post 
service year.  Additionally, there is no competent medical 
opinion linking the veteran's schizophrenia to service.  

The Board must, accordingly, conclude that the evidence 
received since the April 1991 decision is not new and 
material, and the claim is not reopened.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The law currently in effect mandates that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits.  





The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.

The impact of this new law on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Derwinski, 8 Vet. 
App. 391, 398 (1995).  

However, the Court has also held that the duty to assist was 
triggered prior to a finding that new and material evidence 
had been presented where a reference was made to evidence 
which would plausibly be new and material, and that the duty 
to assist mandated that such records be obtained.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).

Regardless, even if it were assumed that the new law applied 
to all new and material cases, the Board is of the opinion 
that the duty to assist has been satisfied in this instance.  
The RO endeavored to obtain all known available evidence 
pertinent to the veteran's claim.  The veteran was given the 
opportunity to identify and submit additional evidence, and 
to present oral testimony.  

Therefore, the Board concludes that the RO has more than 
satisfied any possible duty to assist in this instance.

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for schizophrenia, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 Vet. App. at 
322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
schizophrenia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

